PER CURIAM.
In this medical malpractice action, we agree with the trial court that the specialty involved in this case is cytopathology. Therefore, we conclude that the trial court did not abuse its discretion in striking the plaintiffs expert, as he did not meet the definition of a “similar health care provider” within the meaning of section 766.102(2)(a), (b), or (c), Florida Statutes (1999). As to the remaining issue, we also agree with the trial court that the evidence did not raise a material issue of fact as to causation. See Gooding v. University Hosp. Bldg., Inc., 445 So.2d 1015, 1020 (Fla.1984). The final summary judgment is therefore affirmed.
WARNER, C.J., STONE, J., and GLICKSTEIN, HUGH S., Senior Judge, concur.